Citation Nr: 1612197	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  08-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for adjustment disorder with depressed mood, currently rated as 50 percent disabling.

2.  Entitlement to an evaluation in excess of 20 percent for right ankle sprain status post right ankle arthroscopy with partial synovectomy and open lateral stabilization.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 

4.  Entitlement to a temporary total evaluation for a service-connected disorder requiring convalescence in February 2010 and June 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to August 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007, December 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In the April 2007 rating decision, the RO denied entitlement to an evaluation in excess of 30 percent for adjustment disorder with depressed mood.  December 2008 rating decisions denied the issues of entitlement to an evaluation in excess of 10 percent for a right ankle strain status post right ankle arthroscopy and entitlement to a TDIU.  In an April 2009 rating decision, the RO denied the issue of entitlement to an extension of a temporary total evaluation because of treatment for service-connected right ankle disability.

The Board notes that a March 2010 rating decision reflected that following the assignment of a temporary total rating, from August 26, 2008, based on the need for convalescence due to right ankle surgery, the schedular 10 percent evaluation was increased to 20 percent, from March 1, 2009.  The Board notes that since the increase to 20 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Similarly, as a January 2008 statement of the case, which granted an increased evaluation of 50 percent for the Veteran's adjustment disorder was not a full grant of the benefits sought, the issue remains in appellate status.

In October 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that in a July 2010 rating decision, the RO denied entitlement to a temporary total evaluation because of treatment for the Veteran's service-connected right ankle disability, for periods of treatment in February 2010 and June 2010.  The Veteran appealed the denial in an August 2010 notice of disagreement.  A statement of the case was issued in July 2012.  The appellant completed a substantive appeal in July 2012, indicating he only wanted to appeal the issue of entitlement to a temporary total evaluation for service-connected right ankle surgery.  As discussed below, he also requested a Board hearing on the issue.

This case was previously before the Board in November 2010 and March 2014.  The Board finds there was substantial compliance with the mandates of the Board's remand order in regard to his increased rating claims.  Adequate VA examinations were obtained following the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that a December 2014 Supplemental Statement of the Case listed additional issues that are not currently before the Board.  The Veteran has not perfected appeals to the Board for higher ratings for his service-connected disabilities, other than the disabilities noted above.  Additionally, the Board notes that the Veteran did not complete an appeal of the issue of entitlement to a higher rating for his service-connected gastroesophageal reflux disease (GERD).  In a September 2012 substantive appeal, the Veteran indicated that he only wished to appeal the issue of entitlement to a temporary total evaluation.  Therefore, the Board has listed the issues before the Board as noted on the title page.



FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's adjustment disorder is manifested by deficiencies in most areas of social functioning and occupational functioning including suicidal ideation, moderate effect on his ability to function appropriately and effectively, anxiety, panic attacks, difficulty adapting to stressful circumstances, depression, and social isolation.

2.  The Veteran's right ankle disability is manifested by tenderness and limited range of motion, but has not resulted in ankylosis of the right ankle joint. 

3.  The overall evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from March 1, 2009.

4.  As the Board is granting entitlement to a TDIU from March 1, 2009, there is no longer a controversy regarding the issue of entitlement to a temporary total evaluation based on the need for convalescence from February to June 2010.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C .F.R. §§ 4.126, 4.130, Diagnostic Code 9440 (2015). 

2.  The criteria for a schedular rating in excess of 20 percent for a right ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5270-5274 (2015). 

3.  The criteria for a TDIU from March 1, 2009, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.341, 4.1, 4.3, 4.15, 4.16 (2015).

4.  The issue of entitlement to a temporary total evaluation based on the need for convalescence from February to June 2010 is moot.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As the Veteran's claim for entitlement to a TDIU has been granted, the Board finds that any defect related to VA's duties to notify and assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's increased rating claims.  Appropriate notice was provided in February 2007 and September 2008 letters.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations addressing the Veteran's symptoms of his adjustment disorder and right ankle disability.  The examinations are adequate because they are based on thorough examinations, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests, to include X-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for the conditions and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating Claims

General Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.1 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Adjustment Disorder

Legal Criteria

The Veteran's service-connected adjustment disorder with depressed mood is currently rated as 50 percent disabling under Diagnostic Code 9440, as chronic adjustment disorder.  38 C.F.R. § 4.130, DC 9440 (2015).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

Analysis

The Veteran filed a claim for a higher rating for his adjustment disorder on January 25, 2007.  As noted above, in a January 2008 statement of the case and rating decision, the RO granted an increased rating of 50 percent for adjustment disorder, effective January 25, 2007, the date of the Veteran's claim.  For the reasons that follow, the Board finds that a higher rating of 70 percent is warranted.

The Board finds that during the period on appeal, the Veteran's adjustment disorder symptoms as a whole most closely approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances.

The Veteran was afforded several VA examination during the period on appeal.  The examiners found the Veteran's symptoms were generally unchanged from the previous examinations, indicating his symptoms were consistent throughout the appeal period.  Therefore, the Board finds that staged ratings are not warranted.

The evidence of record shows the Veteran reported having symptoms of suicidal ideation throughout the appeal period.  At a March 2007 VA examination, the Veteran reported experiencing chronic suicidal ideation, although he denied specific plan or intent.  He reported hopelessness, low energy and low ambition.  At a May 2008 VA examination, the Veteran reported having had suicidal thoughts, including current, evidentially passive, suicidal thoughts along the lines of not needing to be here any longer.  He denied intent.  The May 2008 VA examination report indicated that the Veteran reported that he had been fired from his job after there were repeated domestic disturbance calls to the house he occupied with his girlfriend.  An August 2009 psychological assessment report noted that the Veteran denied current thoughts or history of suicidal thought or behavior but did acknowledge frequent thoughts of death.  An April 2011 VA treatment record indicated the Veteran denied having suicidal thoughts.  The November 2014 VA examination report noted the Veteran had a history of suicidal thoughts without intent or plan, crying spells, difficulty making decisions, and excessive worry.  

At the March 2007 VA examination, the Veteran indicated he sometimes neglected his personal hygiene, a symptom listed under the criteria for a 70 percent rating.

The Veteran reported having symptoms of depression, anxiety, and panic attacks.  A March 2007 VA examination report indicated that the Veteran stated that he seldom left his house other than to go to work.  The Veteran reported having anxiety symptoms and social isolation.  The Veteran reported increased depressive symptoms.  He reported crying once or twice per week for fifteen or twenty minutes, usually when alone at home or on the way home from work.  He reported crying at work.  The March 2007 VA examiner found the Veteran had poor judgment.  He had major depressive disorder, recurrent, and anxiety disorder.

At a May 2008 VA examination, the Veteran reported that he had no friends, and relied on his girlfriend for social contact.  He reported that he shops at the grocery store late at night because there are fewer people.  On examination, the Veteran's manner suggested dysphoria.  His speech was logical and related, with no indication of hallucinations, delusions, or formal thought disorder.  He was oriented times three with adequate memory and concentration for purposes of the interview.  The Veteran had moderate sleep disturbance.  The VA examiner noted that the Veteran has shown depression and anxiety symptoms.  The VA examiner opined that the Veteran's level of social and industrial impairment ascribable to his chronic adjustment disorder had not increased since the previous VA examination.  The March 2008 VA examiner found the Veteran was someone who would show occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but generally satisfactory functioning with regard to routine behavior, self-care and conversation.  

An August 2009 psychological assessment indicated that the Veteran's mood was described as sad and irritable with significant anxiety.  The anxiety was associated with episodes of rapid heart rate, shortness of breath and paresthesia's.  A November 2009 VA examination report indicated the Veteran reported having panic attacks, and stated that he avoided groups of people.  The Veteran cited a high level of social discomfort.  He stated he was uncomfortable driving.  He lived with his parents and stated that he no longer went to the grocery store.  The Veteran also had symptoms of at least moderate sleep impairment and memory problems.  The March 2007 VA examination report indicated the Veteran had subjective memory complaints, particularly regarding short term memory and concentration, and sleep disturbance with variable sleep ranging from two hours per night to fifteen hours per night.  On examination, the VA examiner stated that findings suggested that his memory and concentration were within the low normal range, but there were qualitative indications of less than complete effort by the Veteran.  His judgment was poor.  There were no clear indications of hallucinations or delusions of any type.  

An August 2009 psychological assessment report noted that the Veteran reported a significant sleep disruption.  Persistent fatigue and loss of energy were also reported.  He reported that concentration, attention and short-term memory were all adversely affected.  Reduced motivation, reduced pleasure, reduced interest and loss of libido were also indicated.  He denied current thoughts or history of suicidal thought or behavior but did acknowledge frequent thoughts of death.  

A November 2009 VA examiner noted that the Veteran was inclined to exaggerate his symptoms.  The Veteran stated he had a lot of dreams lately, and had an exaggerated fear of dying.  On examination, the Veteran's manner suggested dysphoria.  His speech was logical and related with no indication of hallucinations, delusions, or formal thought disorder.  No obsessions or compulsions were elicited.  He was oriented times three, with adequate memory and concentration for purposes of the interview.  Sleep disturbance was indicated as moderate; well-addressed with medications.  The VA examiner stated that in his opinion, the level of social and industrial impairments specifically ascribable to his service-connected chronic adjustment disorder with anxiety and depressive symptoms was about the same as what as seen at the time of his last examination.  The VA examiner did not find it credible that the Veteran was suffering frequent panic attacks.  The Veteran was seen as someone who would show occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to the signs and symptoms of his adjustment disorder.  

A February 2011 VA examination report indicated that the Veteran had gotten married.  He reported ongoing problematic sleep.  He stated that he stayed in his bedroom most of the time, either sleeping or watching TV.  He reported having minimal contact with his children.  On examination, the Veteran was appropriately dressed and neatly groomed for the interview.  His speech was spontaneous, coherent, and goal directed.  He was alert and fully oriented.  He denied any manic episodes or manic symptoms.  He had not had any obsessive thoughts or ritualistic behaviors.  He reported having memory blackouts.  He denied any delusions or hallucinations.  The Veteran reported his mood symptoms were relatively unchanged over the past year.  He reported he continued to have panic attacks and that he avoided large groups of people.  He had anxiety attacks three to five times a week.  He reported sleeping about 12 hours a day.  He denied any current thoughts of self-harm and denied any history of suicide attempts.  He reported crying spells once a week.  The VA examiner stated that the Veteran's presentation of symptoms and social and occupational impairment was essentially unchanged from the November 2009 VA examination.  The Veteran continued to have service-connected chronic adjustment disorder with anxiety and depression symptoms that caused occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks. The Veteran had generally satisfactory functioning in regard to routine behaviors, self-care skills, and conversation.  The VA examiner noted that the Veteran's description of anxiety attacks did not suggest a full flown panic episode.  

An April 2011 VA treatment record indicated the Veteran reported ongoing depression and insomnia due to chronic pain.  

At a November 2014 VA examination, the Veteran regarded himself as too anxious to leave the house, unable to work.  He stated that he drove only very locally.  He stated he was likely to get panic attacks while behind the wheel.  He showed a low level of social connectedness.  The Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  On examination, the Veteran was cooperative, but inclined to global, dramatic expression.  There was no indication of psychotic process, obsessions or compulsions, gross cognitive impairment.  The November 2014 VA examiner found the Veteran had occupational and social impairment with reduced reliability and productivity.  

The Veteran's GAF scores throughout the period on appeal generally ranged from 51 to 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  At the March 2008 VA examination, the Veteran had a GAF score of 51.  At the May 2008 and November 2009 VA examinations, the Veteran had a GAF score of 55.  May 2010 and June 2010 VA treatment records indicated the Veteran had a GAF score of 60.  The Veteran's VA treatment records indicated his GAF scores were generally in the upper 50s.  The Veteran's GAF scores and the VA examiners' finding the Veteran had occupational and social impairment with reduced reliability and productivity are indicative of moderate symptoms.  

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's symptoms during the period on appeal of suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, neglect of personal appearance and hygiene and inability to establish and maintain effective relationships most closely approximate a higher rating of 70 percent.  The Veteran reported having suicidal ideation, noted domestic disturbances at this house, and demonstrated a low level of social connectedness.   

The Board does not find that the evidence warrants a 100 percent evaluation.  There is no evidence of any gross impairment in thought process of communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, a disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran's GAF scores and VA examination reports indicate the Veteran's symptoms are closer to moderate, and do not show total occupational and social impairment due to his adjustment disorder symptoms.  The Board finds that a 70 percent rating most closely approximates the Veteran's disability picture.

Overall, the Board finds the evidence shows symptoms indicating occupational and social impairment with deficiencies in most areas, such as suicidal ideation, and inability to establish and maintain effective relationships.  Therefore, a higher rating of 70 percent but no greater is granted for the Veteran's adjustment disorder.

Right Ankle Disorder

The Veteran asserts that he is entitled to a rating in excess of 20 percent for his service-connected right ankle disability.  For the reasons that follow, the Board finds that a higher rating is not warranted.

Legal Criteria

The Veteran's service-connected right ankle was assigned a temporary 100 percent evaluation from August 26, 2008, to November 2008.  From December 1, 2008, a 10 percent rating was assigned under Diagnostic Codes 5299-5271.  The Veteran's right ankle was assigned a temporary 100 rating from August 26, 2008, and a 20 percent rating from March 1, 2009.  See March 2010 rating decision.

Under Diagnostic Code 5271, a rating of 10 percent is warranted when limitation of motion of the ankle is moderate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The maximum rating of 20 percent disabling is available under Diagnostic Code 5271 where the limitation of motion in the ankle is marked.  Id.  

The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a , Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45

Analysis

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected right ankle disability.  Upon review of the objective evidence of record, and subjective statements from the Veteran, there is no support for a finding of ankylosis in the right ankle.

A December 2008 VA examination report indicated the Veteran had constant pain and stiffness in the ankle.  He used a cane and ambulated without assistance.  The Veteran's gait was stable, smooth, symmetric.  The extremities were properly aligned and grossly symmetric, muscle mass, tone and strength symmetric with strength 5/5 bilateral upper extremity and lower extremity.  There was no clubbing, cyanosis or pedal edema.  A joint examination was within normal limits functional active range of motion all joints without pain.  The VA examiner noted the Veteran had pain and a painful range of motion.  The Veteran was able to rock up on heels and rise up on toes and take several steps forward without difficulty.  Plantar flexion weakness was noted on the right at 4/5.  He was able to tandem walk without loss of balance.  The VA examiner noted that since the October 2008 orthopedic follow up range of motion had improved, however pain which was absent at this time, was complained of currently.  Some strength deficits were noted which were the result of the Veteran not performing his prescribed rehabilitation exercises.

A March 2009 VA treatment record noted that the Veteran was able to do a double toe rise, but was unable to toe walk.  His gait was normal.  He still described an aching discomfort in it.      

An April 2009 VA examination report indicated the Veteran reported having difficulty walking on even surfaces.  He stated he was unable to stand for longer than 15 minutes at a time.  He did not use an assistive device.  The Veteran was able to walk 100 yards and go up and down 1 to 2 flights of stairs without difficulty.  He denied problems with loss of balance or falls.  On examination, he could do a double toe rise, but was unable to toe walk.  His gait was normal.  An April 2009 VA treatment record indicated the Veteran's right ankle showed a trace of fullness laterally, just anterior to the lateral malleolus.  Range of motion was excellent.  Power was intact to testing.  He was tender along the posterior tibialis tendon, the anterior ankle joint line, and over the lateral malleolus.  He was able to do a double toe rise with some complaints of pain, but he was unable to do it single.  He had no instability on exam.  The surgeon noted that the Veteran walked protectively on his foot.  The Veteran reported the pain was getting worse.

A December 2009 VA examination report noted the Veteran reported having continued ankle pain and difficulty walking for a long distance.  He had problems driving for a long period of time and keeping in one position (on the gas pedal) for a long time.  He stated the pain in the area of the surgical scar was the most bothersome.  On physical examination, tenderness was noted over the anterior talofibular ligament of the right ankle.  Ligaments were well intact to appropriate stress vectors.  Strength was 5/5 without pain, fatigue or motion changes with repetitive testing.  Neurovascular was intact.  The Veteran had Dorsi Flexion of 0 to 10.  The Veteran had plantar flexion of 0 to 35 in the right ankle.  He was able to walk up on heels and rise up on toes and take several steps forward without difficulty.  He was able to tandem walk without loss of balance.

A February 2011 VA examination report indicated there was mild anteromedial to anterolateral malleolar edema noted on the right.  The Veteran's right ankle had active flexion of 0 to 45 lateral ankle pain and dorsal foot tightness.  Following repetitive motion, the Veteran had dorsi flexion of 0 to 50.  The Veteran had passive plantar flexion of 0 to 10 anterior lateral malleolus pain, resisted.  He had active range of motion of 0 to 10 and following repetition, range of motion of 0 to 5.  The right ankle had active inversion of 0-35-40, following repetition, of 0 to 45.  The right ankle had active eversion of 0 to 10, and following repetition of 0 to 15.  The VA examiner noted the Veteran self-limited active/passive range of motion due to potential pain.  Mild grunting was noted during range of motion activities without facial grimacing.  The Veteran would not attempt to rock up on heels and raise up on toes or tandem walk.  Sensory was grossly intact to touch.  The VA examiner noted there was functional impairment with limited motion, and additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  

An October 2011 VA examination report indicated the right ankle had right plantar flexion of 0 to 50, including following repetition.

A May 2014 VA examination report indicated the Veteran reported he used a cane in the right hand.  The Veteran reported pain with weight bearing, reduced standing to 5 to 6 minutes.  He could walk less than a block.  He had difficulty with uneven ground and would avoid stairs.  The Veteran reported he may use an ankle brace during a flare.  On examination, the Veteran had right ankle plantar flexion of 45 or greater with objective evidence of painful motion beginning at 45 degrees or greater.  The right ankle had dorsiflexion ending at 15 degrees with objective evidence of painful motion beginning at 5 degrees.  Following repetitive use testing, post-test plantar flexion ended at 45 degrees or greater and post-test dorsiflexion ended at 15 degrees.  The Veteran did not have additional limitation in range of motion of the ankle following repetitive-use testing.  The Veteran had functional loss and/or functional impairment of the ankle in the form of less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain on palpation of the joints/ soft tissue of either ankle.  The Veteran had right ankle plantar flexion and ankle dorsiflexion of 5/5.  There was laxity compared with the opposite side on talar tilt testing.  

The Veteran had no active swelling or focal tenderness of the ankles.  He could walk unassisted in the exam room.  He had a mild broad based gait.  He was unable to tandem, toe or heel walk.  Right passive inversion was 0-30-30, and 0-30-30 following repetition.  Eversion was 0-20-20 and 0-20-20 following repetition.  The Veteran reported occasional use of a brace and regular use of a cane.  The VA examiner noted the Veteran's ankle condition impacted his ability to work.  He noted that he lost his job in 2008 because he was unable to do the required standing.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected right ankle disability is not entitled to a disability rating in excess of 20 percent.  In this regard, Diagnostic Code 5271 provides a maximum disability rating of 20 percent and, therefore, a higher rating cannot be granted under this code.  While the above-referenced VA examiners noted evidence of pain, tenderness and limited motion in the Veteran right ankle, a disability rating in excess of 20 percent is not warranted as the Veteran is currently rated at the highest percentage for limitation of motion of the ankle. 

VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code for limited motion, as is the Veteran's situation.  VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40  and 4.45 "when a Veteran has received less than the maximum evaluation" under Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand for the Board to consider functional loss due to pain was not appropriate where the claimant was already receiving the maximum disability rating available for limitation of motion); Spurgeon  v. Brown, 10 Vet. App. 194, 196 (1997) (although the Board is required to consider the effect of the Veteran's pain when making a rating determination, the rating schedule does not require a separate rating for pain).  Therefore, an increased disability rating under the code for limited motion is not warranted. 

The Board has also considered other Diagnostic Codes for a rating of the right ankle.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, anklyosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A rating of 40 percent is warranted for ankyloses of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing STEDMAN'S MEDICAL DICTIONARY 87 (25th ed. 1990)).  The record reflects that the Veteran has never exhibited, or been diagnosed with, ankylosis throughout the period on appeal.  None of the VA examiners noted signs of ankylosis in the ankle, subtalar and/or tarsal joint.  The Board acknowledges that the Veteran's range of motion during dorsiflexion and plantar flexion was limited during the VA examinations; however, there is no evidence that the Veteran had ankylosis of the right ankle.  Consequently, the Board finds that a disability rating greater than 20 percent is not warranted based on provisions of Diagnostic Code 5270. 

Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 5274 (2015).  The medical evidence does not reveal any findings of malunion of os calcis, astragalus, or astraglectomy. 

The Veteran reported having pain in his surgical scar in a December 2009 VA treatment record.  The May 2014 VA examination report noted that the Veteran's surgical scar was not painful and/or unstable, or had a total area of greater than 39 square centimeters.  

A separate compensable rating for a scar may be assigned if the scar is superficial, poorly nourished, with repeated ulceration; or superficial, tender, and painful on objective demonstration; or limits function of the affected.  38 C.F.R. § 4.118 , Diagnostic Codes 7803, 7804, 7805 (prior to August 30, 2002).  After August 30, 2002, a separate compensable rating for a scar may be assigned if the scar is superficial and does not cause limited motion, but covers an area of 144 square inches (929 square centimeters) or greater; or if the scar is superficial and unstable; or if the scar is painful on examination; or limits function of the affective part under 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2007).

The criteria for rating scars under 38 C.F.R. § 4.118  were revised effective October 23, 2008.  Application of the new criteria is limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim was prior to October 23, 2008, and he has not requested any review under the new criteria.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.

The overall evidence during the period on appeal the Board finds that the evidence shows that the post-surgical scar is superficial, nontender, and stable without pain on examination and it does not cover an of 144 square inches; thus, the criteria for a separate compensable rating under Diagnostic Codes 7802, 7803, or 7804 have not been met. Additionally, as the Veteran already is compensated for functional limitations of the right ankle, Diagnostic Code 7805 is not for application. See 38 C.F.R. § 4.14  (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Under Diagnostic Code 5262 for impairment of the tibia and fibula, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.71a , Diagnostic Code 5262 (2015).  Although the Veteran reported wearing a brace occasionally and using a cane to help him ambulate, the VA examination reports did not reveal any impairment, malaignment or malunion of the tibia or fibula to warrant a higher disability rating.

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his right ankle are more severe than that reflected by the current disability rating.  The Board finds that the Veteran is competent to discuss the severity of his symptomatology.  As a lay person, however, the Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Based on the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected right ankle disability.  Therefore, the claim must be denied.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for  the Veteran's adjustment disorder and right ankle disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and occupational and social impairment caused by the Veteran's right ankle disability and adjustment disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right ankle disability had symptoms of pain and limited motion, which are specifically contemplated by Diagnostic Code 5271.  In regard to the Veteran's adjustment disorder, the schedular rating criteria, Diagnostic Code 9440, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's adjustment disorder has manifested by difficulty sleeping, panic attacks, suicidal ideation, anxiety and depression.  The level of occupational and social impairment is explicitly part of the schedular rating criteria for adjustment disorder.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the adjustment disorder and right ankle disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

III.  TDIU

The Veteran asserts that he is entitled to a TDIU.  For the reasons that follow, the Board finds that a TDIU is warranted from March 1, 2009.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c) (Dec. 03, 2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) . 

The Veteran is in receipt of service-connected benefits for adjustment disorder, rated as 70 percent disabling, as discussed above, obstructive sleep apnea, rated as 50 percent disabling, gastroesophageal reflux disease, rated as 30 percent disabling, right ankle sprain, rated as 20 percent disabling, bilateral plantar fasciitis, rated as 10 percent disabling, and right inguinal ring strain, rated as noncompensable.  Prior to the grant of a 70 percent rating for adjustment disorder, the Veteran had a combined evaluation for compensation of 80 percent from March 1, 2009, and 90 percent from October 15, 2010.  Following the grant of a 70 percent rating, applying the Veteran's ratings to 38 C.F.R. § 4.25, Table I (including the bilateral factor for his right ankle and bilateral plantar fasciitis), the Veteran has a combined evaluation of 90 percent from March 1, 2009.  Therefore, he meets the schedular criteria for TDIU. 

The Veteran has reported that he has been unemployed since August 2008.  Based on the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he or she is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.   

The evidence shows the Veteran's service-connected disabilities combined make employment in any type of position difficult.  The Veteran has a 12th grade education.  The Veteran previously worked as a dispatcher at a law enforcement center and at a check cashing service.  See March 2008, November 2009 VA examination reports.

There are no VA opinions of record addressing the combined functional impact of the Veteran's service-connected disabilities.  In regard to the Veteran's adjustment disorder, a November 2014 examiner opined that "due to his service-connected mental disorder, and if that were his only problem, veteran would have somewhat more difficulty than the average person in adapting to the social milieu of a workplace, especially if there was a good deal of contact with the public.  He would have some problems mustering full resources to overcome barriers to getting and keeping gainful employment."  

The February 2011 VA examiner found that the Veteran's current medical conditions, while limiting, did not preclude him from all types of gainful employment.  The Veteran was capable of continuing employment, despite claiming otherwise, at a sedentary to light demand level and would be best suited to mostly sedentary positions.  Limitations should further include avoidance of safety sensitive occupations secondary to chronic pain medications which should include: no driving company vehicles, working at heights or around open pits, or operating hazardous machinery.  Finally, due to implanted spinal cord stimulator, the Veteran must avoid close proximity to high energy fields to avoid potential discharge of the device.

A May 2014 VA examination report indicated the Veteran's service-connected right ankle condition did not preclude him from all work.  The VA examiner noted the Veteran had a duty restriction for the right ankle.  The Veteran was restricted to no stand or walk greater than five minutes sustained on an accessional basis only.  He was recommended for primarily sedentary duty working in a level office space with ADA approved access and accommodation of handicap parking.  

A May 2014 VA examiner opined that the Veteran's right inguinal ring strain did not impact his ability to perform any type of occupational tasks.  The examiner stated it imparted minimal functional limitation.  The Veteran would have difficulty with heavy lifting, prolonged walking, standing and running.  A May 2014 VA examiner found the Veteran's plantar fasciitis imparted minimal functional limitation.  The Veteran would have difficulty with prolonged walking, standing, and running.  A May 2014 VA examiner found the Veteran's sleep apnea did not impact his ability to work.  The examiner noted the Veteran's obstructive sleep apnea did not impart any functional limitation.  

Although individually, none of the Veteran's disabilities appeared to preclude the Veteran from working, giving the Veteran the benefit of the doubt, the Board finds that the combined effect of the Veteran's service-connected disabilities would preclude the Veteran from securing or following a substantially gainful occupation.  The Veteran's mental disorder would affect the Veteran's ability to interact socially in a workplace, and particularly his ability to interact with the public.  His previous work experience involved working with the public.  The Veteran is also restricted to a sedentary occupation by his right ankle disability.  The May 2014 VA examiner found the Veteran could not stand or walk for greater than five minutes.  The Veteran's right inguinal ring strain would cause the Veteran to have difficulty with heavy lifting.  He would also have problems with prolonged walking, standing and running due to his right ankle, right inguinal ring strain, and plantar fasciitis.  

The Board notes that the Social Security Administration (SSA) records indicate the Veteran was found not to be entitled to SSA disability benefits.  A May 2009 Social Security Administration (SSA) decision indicated the Veteran was found to not be entitled to SSA disability benefits due to his right ankle disability and mental disorder.  The explanation of determination noted that the Veteran had a twelfth grade education.  It was noted the Veteran was restricted to 2 hours of standing/walking.  The decision noted the Veteran was capable of performing would include addresser, charge-account clerk, and call-out operator.  A SSA examiner opined that the Veteran would have problems interacting with the public due to issues with trust and paranoia, his need to view a wide area, that he likely would overreact to teasing or offhand remarks in a public or work setting, and noted the Veteran's pain and medication.  Although SSA found the Veteran not disabled, this finding is not binding on the Board.  Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  Additionally, the latest right ankle disability opinion indicates the Veteran is now restricted to standing or walking no more than 5 minutes, rather than the 2 hours noted by SSA in May 2009.

Based on the foregoing, the Board finds that the overall evidence of record suggests the Veteran would have difficulty with most occupations due to his service-connected disability symptoms.  Therefore, the Board concludes the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disability.  The Veteran was granted a temporary total evaluation from August 26, 2008, to March 1, 2009, and was employed prior to August 2008.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted from March 1, 2009.  

IV.  Temporary Total Evaluation 

The Veteran completed an appeal on the issue of entitlement to a temporary total evaluation for a service-connected disorder requiring convalescence in February to June 2010.  As discussed above, the Board is granting entitlement to a TDIU from March 1, 2009, which includes the time period for which the Veteran is requesting a temporary total evaluation.  Therefore, the Veteran's claim for a temporary total rating from February to June 2010 is moot and must be dismissed.



ORDER

Entitlement to an increased evaluation of 70 percent, but no higher, for adjustment disorder with depressed mood, is granted.

Entitlement to an evaluation in excess of 20 percent for right ankle sprain status post right ankle arthroscopy with partial synovectomy and open lateral stabilization is denied.

Entitlement to a TDIU from March 1, 2009, is granted.

Entitlement to a temporary total evaluation for a service-connected disorder requiring convalescence in February 2010 and June 2010 is dismissed.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


